Citation Nr: 0111465	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from January 1953 and 
January 1957.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 1999 RO rating decision, in 
which service connection was denied for a right knee 
condition.

REMAND

The veteran served on active duty in the Air Force from 
January 1953 to January 1957.  He contends that he has a 
right knee condition which was incurred during service in 
July 1954.  His service medical records include a December 
1956 separation examination which shows normal lower 
extremities; however, on a related medical history form, the 
veteran gave a history of a right knee problem since he fell 
off a flight line dock in July 1954.  The veteran has 
submitted some post-service medical records from 1993 and 
1994 (although these records are incomplete), and he also had 
a VA examination in 1999.  These records collectively note a 
history that he injured his right knee on the job in 1993, 
had a right knee lateral meniscectomy in 1993, and had a 
right total knee replacement in 1994.  The file suggests that 
the treatment in the 1990s may have involved worker's 
compensation, but this is unclear.

In its September 1999 rating decision, the RO denied the 
veteran's claim for service connection for a right knee 
condition based on the rationale that the claim was not well 
grounded.  However, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim and redefines the obligations of the 
VA with respect to notice to a claimant and the duty to 
assist.  This change in law is applicable to all claims filed 
on or after the date of enactment of the law, or filed before 
the date of enactment and not yet final as of that date.  Id.  

Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As part of the duty to assist the veteran with his claim, the 
RO should obtain complete post-service medical records, as 
well as any worker's compensation documents, concerning a 
right knee condition.

Therefore, the case is REMANDED to the RO for the following 
development: 

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him for a right knee 
condition since his January 1957 release 
from service.  The RO should then obtain 
copies of related medical records that 
are not already on file (including, but 
not limited to, all initial examination 
and patient history reports for each 
medical provider).

2.  The RO should also ask the veteran to 
indicate whether he has ever had a 
worker's compensation claim related to a 
right knee condition.  If he has, the RO 
should obtain copies of all medical 
records and other documents related to 
worker's compensation.

3.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the veteran's claim for 
service connection for a right knee 
condition.

4.  Thereafter, the RO should review, on 
the merits, the claim for service 
connection for a right knee condition.  
If the RO denies the claim, the veteran 
and his representative should be provided 
with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case 
is returned to the Board.




		
L. W. TOBIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


